BaldwiN, Judge.
This appeal is from the decision and judgment of the Second Division of the Customs Court, Appellate Term which appears at 68 Cust. Ct. 324, A.R.D. 302, 343 F. Supp. 1381 (1972) and affirms ■the judgment of a single judge sitting in reappraisement, 67 Cust. Ct. 480, R.D. 11750 (1971). The imported merchandise is field glasses.
Both courts below sustained the importer’s appeal and held that •the 26 consolidated appeals for reappraisement involved separable appraisements and that the disputed inland charges and buying commission charges were non-dutiable.
After a thorough consideration of appellant’s arguments, we have concluded that we are in full agreement with the opinion of the Appellate Term, and we adopt it as our own. The judgment is affirmed.